{¶ 16} I agree that the second assignment of error and the first assignment of error, insofar as it concerns the dismissal of counts two and three of the indictment, should be overruled. I, however, respectfully disagree as to dismissal of count four and would sustain the appellant's assignment of error for the following reasons.
 {¶ 17} This court has applied the requirement of State v. Young (1988), 37 Ohio St.3d 249,525 N.E.2d 1363, and Osborne v. Ohio (1990), 495 U.S. 103,110 S.Ct. 1691, 109 L.Ed.2d 98, of a "lewd" or "graphic focus on the genitals" to an R.C. 2907.323(A)(1) offense. SeeState v. Walker (1999), 134 Ohio App.3d 89,730 N.E.2d 419; State v. Steele (Aug. 21, 2001), Vinton App. No. 99CA530, 2001 WL 898748. I disagree with this view, however. The Ohio Supreme Court employed the "lewd exhibition" or "graphic focus on the genitals" requirement in Young
to avoid First Amendment problems that arise with criminalizing possession of nude child photographs with nothing more.37 Ohio St.3d at 251, 525 N.E.2d 1363. The United States Supreme Court endorsed that interpretation, although the case was reversed on other grounds. See Osborne, 495 U.S. at 112-113,110 S.Ct. 1691, 109 L.Ed.2d 98. The Young andOsborne cases involved only (A)(3) offenses under R.C. 2907.323. Neither involved a violation of subsection (A)(1). The gist of Young and Osborne is that the mere possession of nude child photographs, without more, raises a First Amendment issue. I note, however, that subsection (A)(1) prohibits taking nude pictures of someone else's children, and that is a different issue than the mere possession of such pictures. Does taking a nude picture of someone else's child deserve the same level of First Amendment protection? The Walker and Steele cases assume that taking a photograph is protected speech, but does not provide much discussion about the issue. The only case that directly addresses the question is State v. Condon,152 Ohio App.3d 629, 2003-Ohio-2335, 789 N.E.2d 696, at ¶ 20, but that case dealt with R.C. 2927.01(B), which prohibits treating a corpse in a way that outrages community sensibilities. In any event, the court's ruling on that point was obiter dictum.
 {¶ 18} I believe that the better approach is the Massachusetts Supreme Court's view in Commonwealth v.Oakes (1990), 407 Mass. 92, 551 N.E.2d 910, 912, which held that photographing nude, underage children combined elements of both speech and conduct. When speech and nonspeech elements are both involved, a "sufficiently important governmental interest" for regulating the nonspeech *Page 45 
element can justify an incidental limitation on First Amendment freedoms. Id., citing United States v.O'Brien (1968), 391 U.S. 367, 376, 88 S.Ct. 1673,20 L.Ed.2d 672 (holding that government can criminalize the burning of draft cards notwithstanding the First Amendment symbolism connected therewith). The "important governmental interest" at issue in the case sub judice is obvious. R.C. 2907.323(A)(1) prohibits a person from taking nude photographs of someone else's children. Except in limited circumstances, such as an abuse, dependency, or neglect proceeding, parents have the right to know who is taking nude pictures of their children and a right to refuse permission to take those pictures. Both the Ohio and United States Supreme Courts have long held that parents have a fundamental liberty interest in the custody and control of their own children. See, e.g.,In re Thompkins, 115 Ohio St.3d 409, 2007-Ohio-5238,875 N.E.2d 582, at ¶ 32; In re Murray (1990),52 Ohio St.3d 155, 157, 556 N.E.2d 1169; Troxel v.Granville (2000), 530 U.S. 57, 65-66, 120 S.Ct. 2054,147 L.Ed.2d 49; Santosky v. Kramer (1982), 455 U.S. 745,753, 102 S.Ct. 1388, 71 L.Ed.2d 599. Prohibiting someone else from taking nude photographs of one's child is a commonsense extension of that right and is an area that the Ohio General Assembly can legitimately legislate.
 {¶ 19} Therefore, I do not believe that the Ohio Supreme Court's limited construction of R.C. 2907.323(A)(3) inYoung, affirmed by the United States Supreme Court inOsborne, applies with regard to a subsection (A)(1) charge. Rather, the state may constitutionally prohibit strangers from taking nude photographs of someone else's child, without permission, even if there is no "lewd" or graphic focus on that child's genitals. Thus, I agree with the appellant that the trial court erred in dismissing count four of the indictment.